09-50026-mg        Doc 14516         Filed 05/28/19 Entered 05/28/19 07:56:14            Main Document
                                                  Pg 1 of 15


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------x
 In re:                                                                     FOR PUBLICATION

 MOTORS LIQUIDATION COMPANY, f/k/a                                          Chapter 11
 GENERAL MOTORS CORPORATION, et al.,
                                                                            Case No. 09-50026 (MG)
                                                                            (Jointly Administered)
                                                       Debtors.
 -----------------------------------------------------------------------x

             MEMORANDUM OPINION AND ORDER DENYING MOTION TO PERMIT
                             FILING OF LATE CLAIM

 A P P E A R A N C E S:

 Gary Peller, Esq.
 Counsel for Celestine Elliott and
 Lawrence Elliott
 600 New Jersey Avenue, N.W.
 Washington, DC 20001

 DRINKER BIDDLE & REATH LLP
 Attorneys for The Motors Liquidation
 Company GUC Trust Administrator
 1177 Avenue of the Americas, 41st Floor
 New York, New York 10036-2714
 By:    Kristin K. Going, Esq.
        Marita S. Erbeck, Esq.

 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 Counsel for General Motors LLC
 1285 Avenue of the Americas
 New York, New York 10019
 By:   Paul M. Basta, Esq.
       Aidan Synnott, Esq.
       Kyle J. Kimpler, Esq.
       Sarah Harnett, Esq.

 KING & SPALDING
 Counsel for General Motors LLC
 1185 Avenue of the Americas
 By:   Arthur Steinberg, Esq.
       Scott Davidson, Esq.
09-50026-mg      Doc 14516      Filed 05/28/19 Entered 05/28/19 07:56:14              Main Document
                                             Pg 2 of 15


 MARTIN GLENN
 UNITED STATES BANKRUPTCY JUDGE

        Celestine and Lawrence Elliott (the “Elliotts”) purchased General Motors vehicles in

 2006 and 2007. On June 1, 2009, General Motors Corporation (“Old GM”) filed for bankruptcy.

 The Court established November 30, 2009 as the bar date and General Motors LLC (“New GM”)

 emerged from bankruptcy in 2011. Between 2012 and 2014, New GM issued dozens of recalls

 related to vehicles sold before the bankruptcy filing. Several of those recalls applied to the

 Elliotts’ vehicles, including recalls related to an issue with the ignition switch and an issue with

 the driver’s door module (“DDM”).

        On January 21, 2019, the Elliotts moved the Court to “lift the bar date” to allow the

 Elliotts to assert a late class claim based on the DDM defect. (“Motion,” ECF Doc. # 14399.)

 The Wilmington Trust Company, as the General Unsecured Creditors Trust (the “GUC Trust”)

 administrator, objects to the Motion. (“GUC Trust Objection,” ECF Doc. # 14417.) General

 Motors LLC (“New GM”) joined the GUC Trust Objection. (“New GM Joinder,” ECF Doc. #

 14418.)

        The Court finds that the Elliotts have failed to satisfy the standard for permitting late

 claims related to the DDM defect. The Elliotts filed the Motion with respect to the DDM defect

 almost ten years after the bar date in this case. They argue this delay should be excused because

 they did not receive proper notice of the bar date. Even if the Court assumes the Elliotts’ due

 process rights were violated, however, this would only explain a portion of the Elliotts’ delay.

 The Elliotts should have filed the Motion no later than December 2016. Their counsel attended a

 hearing on November 16, 2016 during which the Court explained that it was ready to decide

 whether late claims could be filed and that parties should proceed with filing late claims motions.




                                                   2
09-50026-mg      Doc 14516       Filed 05/28/19 Entered 05/28/19 07:56:14              Main Document
                                              Pg 3 of 15


 Despite this, the Elliotts waited until January 21, 2019 to file the Motion. The Court finds that

 there is no excuse for this significant delay.

        It appears the Elliotts believe they preserved their ability to file a late claims motion by

 filing a joinder to motions to permit the filing of late claims that were filed by other parties in

 December 2016. (“Elliott Joinder,” ECF Doc. # 13811.) The Court disagrees. The motions the

 Elliotts joined very clearly asserted claims based only on defective ignition switches, side

 airbags, and power steering, specifically identified by recall numbers. By joining these motions,

 the Elliotts only preserved their right to file claims based on these same defects. The Court has

 not yet decided the late claims motion with respect to the owners of vehicles that were the

 subject of recalls specifically identified in the late claims motion filed by economic loss

 claimants. The Elliott Joinder may have timely preserved their arguments with respect to those

 defects, but the determination of that portion of the Elliotts’ claim must await the determination

 of the economic loss plaintiffs’ pending motions. The Elliotts’ late claims motion did not

 preserve the Elliotts’ right to file a late claim based on the DDM defect, as the Elliotts now seek

 to do in the Motion.

        For these reasons, the Motion is DENIED with respect to the DDM defect.

                                             I.    BACKGROUND

        The Elliotts purchased a new 2006 Chevrolet Trailblazer at a now-defunct Chevrolet

 dealership in the District of Columbia in 2006. (Motion at 5.) A year later, they purchased a

 new 2007 Chevrolet Cobalt at the same dealership. (Id.)

        Old GM filed for bankruptcy on June 1, 2009. In Matter of Motors Liquidation Co., 829

 F.3d 135, 145 (2d Cir. 2016) (hereinafter 2016 2nd Cir. Opinion). On the same day, Old GM

 filed a motion to sell substantially all of its assets to New GM free and clear of all liens and



                                                    3
09-50026-mg      Doc 14516      Filed 05/28/19 Entered 05/28/19 07:56:14              Main Document
                                             Pg 4 of 15


 encumbrances pursuant to 11 U.S.C. § 363. Id. The next day, the Court ordered Old GM to

 provide notice of the proposed sale order to interested parties and to post publication notice of

 the same. Id. at 146. On July 5, 2009, the Court issued an order (the “Sale Order”) approving

 the section 363 sale. Id. November 30, 2009 was set as the bar date for any individual or entity

 to file a proof of claim. Id. The Court ordered Old GM to publish notice of the bar date in the

 Financial Times, the Wall Street Journal, the New York Times, USA Today, the Detroit Free

 Press/Detroit News, Le Journal de Montreal, Montreal Gazette, the Globe and Mail, and the

 National Post at least thirty days prior to the bar date. (ECF Doc. # 4079, at 7.) Old GM filed a

 Chapter 11 liquidation plan on August 31, 2010, and amended plans on December 8, 2010 and

 March 29, 2011. 2016 2nd Cir. Opinion, 829 F.3d at 147. When the second amended plan was

 confirmed on March 29, 2009, Old GM established the GUC Trust to administer the claims

 against Old GM and Old GM dissolved. Id. at 147–48.

        Between 2012 and 2014, New GM issued over 60 recalls relating to various defects in

 GM vehicles. Id. Several of these recalls applied to the Elliotts’ vehicles. With respect to the

 DDM defect, New GM issued recalls on August 16, 2012, June 13, 2013, and July 2, 2014,

 (GUC Trust Objection at 10–11 (citing NHTSA Campaign No. 12V406000, 13V-248, and

 14V404000).)

        After the recalls were issued, owners of defective GM vehicles, including the Elliotts,

 filed lawsuits across the country asserting claims against both Old GM and New GM. On April

 1, 2014, the Elliotts filed a four-page letter as a pro se complaint in the Superior Court for the

 District of Columbia relating to both of their General Motors vehicles. (Motion at 6.) The

 complaint alleged both ignition switch and non-ignition switch defects in the Elliotts’ Cobalt and

 non-ignition switch defects in the Elliotts’ Trailblazer. (Id. at 7.) After retaining counsel, the



                                                   4
09-50026-mg      Doc 14516      Filed 05/28/19 Entered 05/28/19 07:56:14            Main Document
                                             Pg 5 of 15


 Elliotts amended their complaint so that it only asserted non-successor liability claims against

 New GM related to the Cobalt. (Motion at 7 n.4.)

         On April 21, 2014, New GM moved to enforce the Sale Order against individuals

 asserting damages arising from a defective ignition switch in their GM vehicles, including the

 Elliotts. 2016 2nd Cir. Opinion, 829 F.3d at 150–51. On May 16, 2014, the Court entered a

 scheduling order identifying various threshold issues and setting a schedule to resolve the issues.

 (“2014 Ignition Switch Order,” ECF Doc. # 12697.) The order also stated:

                [T]he GUC Trust agrees that it shall not assert a timeliness objection to any
                claims that the Plaintiffs may attempt to assert against the Old GM
                bankruptcy estate and/or the GUC Trust, based directly or indirectly on the
                ignition switch issue, as a result of the Plaintiffs’ delay in asserting such
                claims during the “Interval.” For purposes hereof, (a) the “Interval” shall
                commence on the date of this Order and shall end 30 days after a Final Order
                is entered with respect to an adjudication of the Threshold Issues (as defined
                in this Order), and (b) “Final Order” shall mean the entry of an order by a
                court of competent jurisdiction, and there are no pending appeals, and the
                time period to file an appeal of such order has expired.

 (Id. at 3.)

         On August 1, 2014, New GM filed additional motions to enforce the Sale Order against,

 inter alia, individuals alleging damages arising from defects other than the ignition switch

 defect. 2016 2nd Cir. Opinion, 829 F.3d at 151 n.17. The Court then entered an order extending

 the schedule set forth in the 2014 Ignition Switch Order to the non-ignition switch defect

 claimants. (“2014 Non-Ignition Switch Order,” ECF Doc. # 12898 ¶ 1.)

         On September 19, 2014, the Elliotts joined the Bledsoe lawsuit in the district court to

 assert independent and non-derivative claims for economic loss against New GM regarding the

 Trailblazer’s defective DDM on behalf of themselves and similarly situated residents of the

 District of Columbia. (Id. at 9 (citing Bledsoe et al. v. General Motors LLC, 1:14-cv-7631

 (S.D.N.Y)).) This action was also stayed at the request of New GM. (Id. at 9-10.)


                                                  5
09-50026-mg     Doc 14516      Filed 05/28/19 Entered 05/28/19 07:56:14            Main Document
                                            Pg 6 of 15


        On April 15, 2015, this Court issued an opinion resolving some of the threshold issues

 identified in the 2014 Ignition Switch Order. The opinion enforced the Sale Order in part and

 dismissed any would-be claims against the GUC Trust. The Second Circuit summarized this

 opinion by stating:

                The bankruptcy court first determined plaintiffs lacked notice consistent
                with procedural due process. Id. at 540–60. In particular, the bankruptcy
                court found that the ignition switch claims were known to or reasonably
                ascertainable by Old GM prior to the sale, and thus plaintiffs were entitled
                to actual notice, as opposed to the mere publication notice that they
                received. Id. at 556–60. The bankruptcy court found, however, that with
                one exception plaintiffs had not been “prejudiced” by this lack of notice—
                the exception being claims stemming from New GM’s own wrongful
                conduct in concealing defects . . . . In the same decision, the bankruptcy
                court addressed arguments by GUC Trust that it should not be held as a
                source for relief either. Applying the factors set out in In re Chateaugay
                Corp. (“Chateaugay III”), 10 F.3d 944 (2d Cir. 1993), the bankruptcy court
                concluded that relief for any late claims against GUC Trust was equitably
                moot, as the plan had long been substantially consummated. MLC II, 529
                B.R. at 583–92.

 2016 2nd Cir. Opinion, 829 F.3d at 151.

        On May 27, 2015, the Court issued another opinion clarifying that the holdings in the

 April 15, 2015 opinion applied to the non-ignition switch defect claimants as well. Id.

        On appeal, the Second Circuit ruled that the Sale Order covered individuals asserting

 economic loss claims arising from the ignition switch defect or other defects because they held

 contingent claims. Id. at 157 (citing 11 U.S.C. § 101(5)). The Court went on to rule, however,

 that the Sale Order could not enjoin the ignition switch claimants because their due process

 rights were violated. The Court stated that the ignition switch claimants should have received

 actual notice of the proposed Sale Order because Old GM knew or should have known about the

 ignition switch defect. Id. at 166. The Second Circuit did not extend this ruling to the non-




                                                 6
09-50026-mg        Doc 14516         Filed 05/28/19 Entered 05/28/19 07:56:14                     Main Document
                                                  Pg 7 of 15


 ignition switch claimants however. Instead, the Court “vacate[d] the bankruptcy court’s decision

 to enjoin those claims . . . and remand for further proceedings consistent with this opinion.” 1 Id.

         Following the Second Circuit’s opinion, this Court issued an order to show cause

 regarding next steps identifying additional threshold issues. (“December 13, 2016 Order,” ECF

 Doc. # 13802.) One of the threshold issues in that order was “[c]an the Ignition Switch Plaintiffs

 and/or Non-Ignition Switch Plaintiffs satisfy the requirements for authorization to file late

 proof(s) of claim against the GUC Trust and/or are such claims equitably moot . . . ?” (Id. at 3.)

 With respect to this issue, the order to show cause provided that Brown Rudnick LLP and

 Goodwin Procter LLP shall file motions seeking authority to file late proofs of claims by

 December 22, 2016. (Id. at 5.) If other parties wished to join that motion, they were to file a

 joinder by January 6, 2017. (Id.) The December 13, 2016 Order also stayed the non-ignition

 switch actions until the threshold issues defined therein were resolved. (Id. at 5.)

         Pursuant to the December 13, 2016 Order, Brown Rudnick LLP filed a motion seeking

 authority to file late claims on behalf of “the Ignition Switch Plaintiffs and the Non-Ignition

 Switch Plaintiffs.” (“Economic Losses Late Claims Motion,” ECF Doc. # 13806, at 5.) The

 Economic Losses Late Claims Motion defined the Ignition Switch Plaintiffs as “plaintiffs who,

 as of November 30, 2009, owned or leased a vehicle with an ignition switch defect included in

 Recall No. 14V-047.” (Id. at 5 n.1.) It defined the Non-Ignition Switch Plaintiffs as “plaintiffs

 who, as of November 30, 2009, owned or leased a vehicle with defects in ignition switches, side

 airbags, or power steering included in Recall Nos. 14V-355, 14V-394, 14V-400, 14V-118 and

 14V-153.” (Id.) Also pursuant to the December 13, 2016 Order, Goodwin Proctor LLP filed a


 1         The Elliotts’ counsel argues that he must be permitted discovery on the issue whether Old GM violated the
 Elliotts’ due process rights because, he alleges, Old GM knew about the DDM defect and failed to disclose it at the
 time of its June 2009 bankruptcy. Because the Court concludes that this late claim motion must be denied even if
 the Elliotts were denied due process in 2009, no discovery is necessary or appropriate now.

                                                          7
09-50026-mg        Doc 14516         Filed 05/28/19 Entered 05/28/19 07:56:14                     Main Document
                                                  Pg 8 of 15


 motion seeking authority to file late claims on behalf of “Ignition Switch Pre-Closing Accident

 Plaintiffs.” (“Accident Plaintiffs Late Claims Motion,” ECF Doc. # 13807.) That motion

 defined the “Ignition Switch Pre-Closing Accident Plaintiffs” as “the subset of the Pre-Closing

 Accident Plaintiffs that had the Ignition Switch in their Subject Vehicles.” 2 (Id. at 1 n.1.)

           On January 3, 2017, the Elliotts and three other individuals filed a document stating that

 they were joining “the motions filed by other parties for leave to file late proofs of claim”

 pursuant to the December 13, 2016 Order. (“Elliott Joinder,” ECF Doc. # 13811, at 1.) The

 Elliott Joinder explained that the Elliotts “seek to recover for the economic loss they suffered

 when they purchased hazardous vehicles containing the Delta Ignition Switch defect” and “for

 economic loss they suffered in from [sic] a nonignition switch safety hazard . . . .” (Id.) The

 Elliotts claim that consideration of their claim was stayed pending resolution of the issues

 identified in the December 13, 2016 Order. (Motion at 10-11 (citing December 13, 2016 Order,

 at 5).)

           At a hearing on December 21, 2018, the GUC Trust explained that it was pursuing a

 settlement with the parties that filed the Economic Losses Late Claims Motion and the Accident

 Plaintiffs Late Claims Motion. 3 (ECF Doc. # 14395.) The parties further explained that the

 Elliotts’ claim based on the DDM defect would not be encompassed in the proposed settlement

 and the Elliotts would file a late claims motion by January 21, 2019. (Motion at 11.) The

 Elliotts filed the Motion on that date.




 2       The Accident Plaintiffs Late Claims Motion refers to this Court’s August 8, 2014 order (ECF Doc. #
 12826) for the definitions of “Ignition Switch Pre-Closing Accident Plaintiffs,” “Ignition Switch,” and “Subject
 Vehicles.”

 3        Those parties subsequently filed a motion seeking class action certification for settlement purposes. (The
 “Settlement Motion,” ECF Doc. # 14408.) On March 6, 2019 this Court entered an order adjourning the scheduled
 hearing to consider the Settlement Motion sine die. (ECF Doc. # 14459.)

                                                           8
09-50026-mg         Doc 14516         Filed 05/28/19 Entered 05/28/19 07:56:14                       Main Document
                                                   Pg 9 of 15


          The Motion indicates that the Elliotts submit “proposed proof of individual, class and

 representative claims.” (Id. at 1.) The Motion attaches a proof of claim (“Proof of Claim,” ECF

 Doc. # 14399-1) and a rider to the proof of claim. (“Rider,” ECF Doc. # 14399-2.) The Rider

 explains that the Elliotts wish to assert an economic loss claim against Old GM and the GUC

 Trust. (Proof of Claim Rider ¶ 1.) The Rider also explains that the Elliotts wish to assert these

 claims on behalf of themselves and a proposed class of “[a]ll residents of the District of

 Columbia who, prior to June 2009, either owned or leased a GM vehicle subject to Recall No.

 14V404.” 4 (Id. ¶ 2.)

                                                II.     LEGAL STANDARD

          Federal Rule of Bankruptcy Procedure 9006(b)(1) governs the filing of proofs of claim

 after a bar date. In re Enron Corp., 419 F.3d 115, 121 (2d Cir. 2005). It states:

                   [W]hen an act is required or allowed to be done at or within a specified
                   period . . . by order of court, the court for cause shown may at any time in
                   its discretion . . . on motion made after the expiration of the specified period
                   permit the act to be done where the failure to act was the result of excusable
                   neglect.

 FED. R. BANKR. P. 9006(b)(1). Accordingly, a proof of claim filed after the bar date will only be

 permitted if the failure to file before the bar date “was the result of excusable neglect.”

          In Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380 (1993), the

 Supreme Court stated that the determination of whether a party has shown “excusable neglect” is

 “taking account of all relevant circumstances surrounding the party’s omission. Id. at 395.

 Under Pioneer, a court must consider four factors: “the danger of prejudice to the debtor, the


 4         New GM filed a joinder to the GUC Trust Objection to dispute the Elliotts’ ability to file claims on behalf
 of a class. (New GM Joinder ¶ 3.) The Elliotts acknowledge that “permission to file proof of claim on behalf of
 absent class members depends on the Court granting a timely motion for class certification . . . and intend to so
 move expeditiously.” (Motion at 1 n.1 (citing In re Motors Liquidation Co., 591 B.R. 501 (Bankr. S.D.N.Y. 2018).)
 Despite the representation that a motion for class certification would be filed “expeditiously,” the Elliotts’ counsel
 has not filed a motion for class certification. The Court does not need to reach this issue because the Court finds that
 the Elliotts should not be permitted to file a late claim, even if only asserted in their individual capacity.

                                                            9
09-50026-mg         Doc 14516         Filed 05/28/19 Entered 05/28/19 07:56:14                       Main Document
                                                  Pg 10 of 15


 length of the delay and its potential impact on judicial proceedings, the reason for the delay,

 including whether it was within the reasonable control of the movant, and whether the movant

 acted in good faith.” Id.


          The Second Circuit takes a “hard line” approach when applying Pioneer and deciding whether

 to allow a late-filed claim. Midland Cogeneration Venture Ltd. P’ship (In re Enron Corp.), 419 F.3d 115,

 128 (2d Cir. 2005). When balancing these factors, “it is the third factor—the reason for delay—

 that predominates, and the other three are significant only in close cases.” See Williams v. KFC

 Nat’l Mgmt. Co., 391 F.3d 411, 415–16 (2d Cir. 2004). “The burden of proving excusable

 neglect lies with the late-claimant.” Enron, 419 F.3d at 121 (quoting Jones v. Chemetron Corp.,

 212 F.3d 199, 205 (3d Cir. 2000)).

                                                    III.     DISCUSSION

          The Court analyzes the Motion under the four Pioneer factors. The Court finds that the

 reason for delay, the length of delay, and the prejudice to the debtor weigh in favor of denying

 the Motion. The fourth factor, good faith of the proposed claimant, would not be enough to

 overcome the other three factors even if the Court found it to be present here. It is also far from

 clear on the facts here that the Elliotts’ counsel acted in good faith: the Elliotts’ counsel has

 actively participated in the proceedings in this Court and in the MDL against New GM in the

 district court, the Elliott Joinder did not include the DDM defect, and the late claims motions it

 was joining did not include the DDM defect. If the Elliotts’ counsel intended to seek to file a

 late claim based on the DDM defect, he should have done so no later than January 2017.5


 5        As already discussed, the Elliott’s 2006 Chevrolet Trailblazer was the subject of three recalls relating to the
 DDM in 2012, 2013 and 2014. While the Elliotts sued New GM in September 2014, they did not move to assert late
 claims against Old GM relating to the DDM defect until the late claims motion was filed in January 2019. The
 GUC Trust argues that “excusable neglect” should be measured against the dates of the recalls in 2012, 2013 and
 2014. While that argument is a strong one, the Court concludes below that the excusable neglect standard has not
 been satisfied even measured against the January 2017 date when the Elliott Joinder was filed.

                                                           10
09-50026-mg      Doc 14516       Filed 05/28/19 Entered 05/28/19 07:56:14             Main Document
                                             Pg 11 of 15


 Because the Second Circuit has instructed that the factor of the reason for delay predominates

 when balancing these factors, see Williams, 391 F.3d at 415–16, the Court finds that the Motion

 must be denied.

        A.      Reason for the Delay

        The Elliotts argue that their failure to file a timely proof of claim should be excused

 because they did not receive proper notice of the bar date. The Elliotts received publication

 notice of the bar date, but the Elliotts argue it was insufficient because (1) they were entitled to

 actual notice of the bar date because Old GM knew or should have known about the DDM

 defect, and (2) the publication notice was inadequate in various respects. (Motion at 24.) But

 even if the Court assumes that the Elliotts’ due process rights were violated, this would only

 explain a portion of the Elliotts’ delay. It would not explain why the Elliotts waited more than

 six years after they received the first DDM defect recall and over two years longer than any other

 party to file their late claims motion. Considering that the Elliotts’ counsel attended the relevant

 hearings and should have been aware of the need to file a late claims motion, the Court does not

 find that there is any explanation for this additional delay.

        On November 16, 2016 this Court held a case management conference to discuss how to

 proceed following the 2016 2nd Cir. Opinion. (“November 16, 2016 Transcript,” ECF Doc. #

 13796.) The Elliotts’ counsel attended the hearing. At the hearing, the Court made it clear that it

 was time to decide whether late claims should be permitted. (Id. at 64:12–20.) The Court

 explicitly warned the parties that the time to file late claims motions had arrived and that the

 parties needed to do so diligently. Specifically, the Court stated:

                [I]n an entirely different context, this morning, I reviewed—reasoned to
                review a prior decision of mine where I denied leave to file a late claim, and
                the argument was that they didn’t have proper notices of bar date, and I
                denied their leave to file a late claim because once they had notice that they


                                                   11
09-50026-mg        Doc 14516        Filed 05/28/19 Entered 05/28/19 07:56:14                 Main Document
                                                Pg 12 of 15


                  hadn’t been—you know, once they found out they hadn’t been given proper
                  notice of the bankruptcy, there was nothing to keep them from filing a
                  motion for leave to file late claim, and they waited a year and I said no.

                  All right. So, you know, to the extent you’re acting on behalf of others or
                  other counsel here are acting on behalf of others, be mindful that as I
                  understand—I’m not deciding anything, but as I understand it and decided
                  once before, the law on motions to file a late claim, you’ve got to act with
                  some diligence. So if somebody turns around a year from now and files a
                  motion to file a late claim, good luck. 6

 (Id. at 70:20–71:11.) Even though the Elliotts’ counsel was in the courtroom on November 16,

 2016 and received this warning, the Elliotts waited until January 2019 to file the Motion seeking

 to file a late class claim relating to the DDM defect.

          It appears the Elliotts’ counsel believes the Elliotts preserved their right to file a late

 claims motion relating to the DDM defect when he filed the Elliott Joinder on January 3, 2017.

 But that document only indicates that the Elliotts joined “the motions filed by other parties for

 leave to file late proofs of claim in these proceedings.” (Elliott Joinder at 1.) The only filings

 that fit this description are the Economic Losses Late Claims Motion and the Accident Plaintiffs

 Late Claims Motion. The Economic Losses Late Claims Motion explicitly states that it was

 made with respect to the vehicles included in recall numbers 14V-047, 14V-355, 14V-394, 14V-

 400, 14V-118 and 14V-153. (Economic Losses Late Claims Motion at 5 n.1.) The Accident

 Plaintiffs Late Claims Motion was filed on behalf of “the subset of the Pre-Closing Accident

 Plaintiffs that had the Ignition Switch in their Subject Vehicles.” (Accident Plaintiffs Late

 Claims Motion at 1 n.1.) By joining these motions, the Elliotts only preserved their right to file

 claims related to pre-closing accidents and to recall numbers 14V-047, 14V-355, 14V-394, 14V-




 6        See In re Residential Capital, LLC, No. 12-12020 (MG), 2015 WL 515387, at *7 (Bankr. S.D.N.Y. Feb. 6,
 2015).

                                                       12
09-50026-mg       Doc 14516       Filed 05/28/19 Entered 05/28/19 07:56:14               Main Document
                                              Pg 13 of 15


 400, 14V-118 and 14V-153. It did not preserve their right to file a late claim related to recall

 number 14V-404, as they are now attempting to do. (Proof of Claim Rider ¶ 1.)

         Even if filing a joinder were sufficient to preserve the Elliotts’ right to file a late claims

 motion at a later date, the Elliott Joinder fails to indicate that the Elliotts wished to file a late

 claim based on the DDM defect. The Elliott Joinder states that the Elliotts “seek to recover for

 the economic loss they suffered when they purchased hazardous vehicles containing the Delta

 Ignition Switch defect” and “for economic loss they suffered in from [sic] a non-ignition switch

 safety hazard . . . .” (Elliott Joinder at 1.) In the context of the joinder in the already filed

 Economic Losses Claims Motion, the Court concludes that the only fair reading of the Elliotts’

 joinder refers to the non-ignition switch defects specifically identified in the Economic Losses

 Late Claims Motion. (See Economic Losses Late Claims Motion at 5 n.1 (stating that the motion

 was brought by parties that owned or leased a vehicle with defects in ignition switches, side

 airbags, or power steering).)

         If the Elliotts wanted to file a late claims motion with respect to the DDM defect they

 should have done so two or more years ago. Accepting the Elliotts’ argument would open the

 door years-later to the potential for numerous additional late claims against the limited fund

 remaining in the GUC Trust based on defects that were not specifically identified but were the

 subject of other vehicle recalls. The Court does not find any reason to excuse the additional

 delay. Accordingly, the reason for delay factor weighs in favor of denying the Motion.




                                                     13
09-50026-mg     Doc 14516       Filed 05/28/19 Entered 05/28/19 07:56:14            Main Document
                                            Pg 14 of 15


        B.      The Length of the Delay

        The Elliotts filed the Motion almost ten years after the bar date. While a portion of this

 delay may have been excusable, the Elliotts do not have an excuse for the last two years of the

 delay. In re Enron Corp., 419 F.3d at 128 (“[A] long delay . . . with a strong explanation might

 be more acceptable than a short delay with a weak explanation . . . .”). A delay of two years, let

 alone a delay of almost ten years, is significant. See, e.g. In re Dana Corp., No. 06–10354, 2008

 WL 2885901, at *6 (Bankr. S.D.N.Y. July 23, 2008) (finding that twenty-one-month delay was

 substantial); In re Enron Creditors Recovery Corp., 370 B.R. 90, 103 (Bankr. S.D.N.Y. 2007)

 (finding that fifteen-month delay was substantial); In re AMR Corp., 492 B.R. 660, 667 (Bankr.

 S.D.N.Y. 2013) (finding that filing claim “more than five months after the Court entered the Bar

 Date Order and more than three months after the Bar Date had passed” was “significant”).

 Accordingly, this factor weighs in favor of denying the Motion.

        C.      The Danger of Prejudice to the Debtor

        The GUC Trust argues that it would be prejudiced because allowing the Elliotts’ claim

 would open the floodgates to additional late claims. (GUC Trust Objection at 35.) The Court

 agrees. Prejudice to the GUC Trust “is not traceable to the filing of any single additional claim

 but to the impact of permitting exceptions that will encourage others to seek similar leniency.”

 In re Lehman Bros. Holdings Inc., 433 B.R. 113, 121 (Bankr. S.D.N.Y. 2010). “Allowing even a

 single late claim risks inspiring similar efforts from creditors who also missed the bar date.” In

 re Motors Liquidation Co., No. 09-50026 (MG), 2019 WL 1313718, at *9 (Bankr. S.D.N.Y.

 Mar. 22, 2019); see also Meadows v. AMR Corp., 539 B.R. 246, 252 (S.D.N.Y. 2015) (finding

 that the allowance of late claims “years after the confirmation of the debtors’ reorganization plan

 would create a serious risk of opening the floodgates to other potential late claims”). Here, the



                                                  14
09-50026-mg        Doc 14516     Filed 05/28/19 Entered 05/28/19 07:56:14                 Main Document
                                             Pg 15 of 15


 Elliotts seek leave to file a late class claim, compounding the prejudice that the GUC Trust and

 all other Old GM creditors face. Accepting the Elliotts’ argument would open the door to the

 potential for numerous additional late claims based on defects that were not specifically

 identified in the earlier late claims motions but were the subject of other vehicle recalls.

          D.      Whether the Movant Acted in Good Faith

          The good faith factor, even if the Court found it to be satisfied here, would not be enough

 to tip the balance to permit the Elliotts to assert late claims based on the DDM defect. The GUC

 Trust does not dispute that the Elliotts acted in good faith. (GUC Trust Objection at 37 (“As to

 the fourth and final element, there is no reason to suspect the Elliotts have acted in bad faith.”).).

 The Court does not share that view for the reasons explained above, but the Court concludes it is

 unnecessary to finally resolve that question. The other Pioneer factors are sufficient to deny the

 Elliotts leave to a file a late claim on their own behalf or on the behalf of a class.

                                             IV.      CONCLUSION

          The reason for delay, the length of delay, and the resulting prejudice all weigh in favor of

 denying the Motion. The good faith factor, even if satisfied, would not tip the balance in favor of

 permitting late claims for the DDM defect. Therefore, the Court concludes that the Elliotts

 cannot show excusable neglect. Accordingly, the Motion is DENIED.

          IT IS SO ORDERED.

 Dated:        May 28, 2019

               New York, New York

                                                   _____   Martin Glenn____________
                                                          MARTIN GLENN
                                                   United States Bankruptcy Judge




                                                     15
